Exhibit 99.1 KOBEX MINERALS INC. Condensed Consolidated Interim Financial Statements (Unaudited, prepared by management) (Expressed in Canadian dollars) Nine months ended September 30, 2012 and 2011 NOTICE OF NO AUDITOR REVIEW OF INTERIM FINANCIAL STATEMENTS These unaudited financial statements have been prepared by management of the Company and have not been reviewed by the Company’s independent auditor. Under National Instrument 51-102, Part 4, subsection 4.3(3)(a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the financial statements have not been reviewed by an auditor. KOBEX MINERALS INC. Condensed Consolidated Interim Statements of Financial Position (Unaudited, prepared by management) (Expressed in Canadian dollars) As at September 30, 2012 and December 31, 2011 Note September 302012 December 312011 ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Marketable securities 3 Receivables and prepaids 4 LEASEHOLD IMPROVEMENTS Total assets $ $ LIABILITIES CURRENT LIABILITIES: Accounts payable and accrued liabilities $ $ SHAREHOLDERS' EQUITY Share Capital 6 Contributed Surplus Accumulated Other Comprehensive Income ) ) Deficit ) ) Nature of operations 1 Commitments 10 $ $ The notes to the unaudited condensed consolidated interim financial statements are an integral part of these statements. These unaudited condensed consolidated interim financial statements were approved by the Board of Directors on November 9, 2012 and were signed on its behalf by: “Roman Shklanka” Director “Alfred Hills” Director KOBEX MINERALS INC. Condensed Consolidated Interim Statements of Comprehensive Income (Loss) (Unaudited, prepared by management) (Expressed in Canadian dollars) Three months ended Sept. 30 Nine months ended Sept.30 Note EXPENSES Consulting $ Corporate development and investor relations Amortization Exploration 5 Office and sundry Professional fees Rent, parking and storage Salaries and employee benefits Transfer agent and regulatory fees Travel and accommodation - LOSS BEFORE UNDERNOTED ITEMS ) OTHER INCOME (EXPENSE) Foreign exchange (loss) ) ) Interest income Impairment of marketable securities 3 ) - ) - ) LOSS FOR THE PERIOD $ ) $ ) $ ) $ ) OTHER COMPREHENSIVE INCOME (LOSS) Change in fair value of available-for-sale marketable securities - ) - ) - ) - ) TOTAL COMPREHENSIVE LOSS FOR THE PERIOD $ ) $ ) $ ) $ ) Basic and diluted loss for the period per share $ ) $ ) $ ) $ ) Weighted average number of shares outstanding The notes to the unaudited condensed consolidated interim financial statements are an integral part of these statements. KOBEX MINERALS INC. Condensed Consolidated Interim Statements of Changes in Equity (Unaudited, prepared by management) (Expressed in Canadian dollars) For the nine months ended September 30, 2012 and 2011 For the nine months ended September 30, 2012 Note Shareholders' EquityTotal ShareCapital Contributed Surplus Accumulated Other Comprehensive Income Deficit Balance - December 31, 2011 $ ) $ ) Loss for the period ) - - - ) Proceeds from the exercise of 24,581 share options 6 - - - Balance September 30, 2012 $ ) $ ) For the nine months ended September 30, 2011 Shareholders' EquityTotal ShareCapital Contributed Surplus Accumulated Other Comprehensive Income Deficit Balance - December 31, 2010 $ ) Loss for the period ) - - - ) Change in fair value of available-for-sale marketable securities ) - ) - - Proceeds from the exercise of 90,755 share options 6 - - - Contributed surplus reallocated to share capital upon the exercise of 90,755 share options - ) - - Balance September 30, 2011 $ ) The notes to the unaudited condensed consolidated interim financial statements are an integral part of these statements. KOBEX MINERALS INC. Condensed Consolidated Interim Statements of Cash Flows (Unaudited, prepared by management) (Expressed in Canadian dollars) For the nine months ended September 30, 2012 and 2011 Three months ended Sept. 30 Nine months ended Sept. 30 Note CASH PROVIDED FROM (USED FOR) Cash flows from operating activities Loss for the period $ ) $ ) $ ) $ ) Adjustments for items not affecting cash Amortization Impairment of marketable securities 3 - - Changes in: Receivables and prepaids ) ) ) Accounts payable and accrued liabilities ) Cash flows from financing activities Exercise of share options 6 - - DECREASE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS - BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS - END OF PERIOD $ The notes to the unaudited condensed consolidated interim financial statements are an integral part of these statements. 1.NATURE OF OPERATIONS Kobex Minerals Inc. (the “Company”) is a public company listed on the TSX Venture Exchange (KXM.V) in Canada and the NYSE-Amex Exchange (KXM) in the United States. The Company is engaged in the business of acquisition, exploration and development of mineral properties. The underlying value of mineral properties is dependent upon the ability of the Company to complete exploration and development and the discovery of economically recoverable reserves, the ability of the Company to obtain necessary financing to explore and develop the properties and upon future profitable production or proceeds from disposition of the Company’s mineral properties.The Company presently considers itself to be an exploration stage company. 2. SIGNIFICANT ACCOUNTING POLICIES Statement of compliance These condensed consolidated interim financial statements have been prepared by management in conformity with IAS 34, Interim Financial Reporting and do not include all the disclosures required for full annual financial statements in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board. Certain comparative figures have been reclassified to conform to the current period's presentation. Basis of measurement These condensed consolidated interim financial statements have been prepared on the historic cost basis except for marketable securities; the recognition and measurement of which is described in this Note 3 below. Use of Estimates The preparation of condensed consolidated interim financial statements in conformity with IAS 34 requires management to make judgements, estimates and assumptions that affect the application of accounting policies and the reported amount of assets, liabilities and provisions, income and expenses and the disclosure of contingent assets and liabilities at the date of these financial statements. Significant areas requiring the use of management estimates relate to the determination of the fair value of share-based compensation, other than temporary impairments for investments, environmental obligations and impairment of mineral properties and deferred costs. Actual results may differ from these estimates. Functional and Foreign Currency These condensed consolidated interim financial statements are presented in Canadian dollars, which is the Company and all its subsidiaries’ functional currency. All financial information presented in Canadian dollars has been rounded to the nearest dollar. Transactions in currencies other than the functional currency of an entity are recorded at the rates of exchange prevailing on the dates of the transactions. At the end of each reporting period, monetary assets and liabilities that are denominated in foreign currencies are translated at the rates prevailing at that date. Non-monetary items that are measured in terms of historical cost in the foreign currency are not re-translated. 2.SIGNIFICANT ACCOUNTING POLICIES (continued) Principles of Consolidation These condensed consolidated interim financial statements include the accounts of the Company and its subsidiaries, all of which are wholly owned. All inter-company transactions and balances and any unrealized income and expenses arising on inter-company transactions are eliminated in preparing these interim financial statements. Cash and Cash Equivalents Cash and cash equivalents include cash, money market investments and guaranteed investment certificates (GICs) that are highly liquid investments readily convertible to known amounts of cash and are subject to insignificant risk of changes in value. Mineral Properties Except for direct costs related to the acquisition of exploration stage resource property interests, all exploration and evaluation expenditures including those incurred prior to an exploration licence being obtained are charged to profit or loss as they are incurred until a property reaches the development stage. The Company does not consider a resource property to be at the development stage until such time as either mineral reserves are proven or permits to operate the mineral resource property are received and financing to complete development has been obtained.Development expenditures incurred subsequent to a development decision, and to increase or to extend the life of existing production, are capitalized and will be amortized on the unit-of-production method based upon estimated proven and probable reserves.When it is determined that a project or property will be abandoned, the costs are written-off. The Company’s tangible assets are reviewed by Management for an indication of impairment at each statement of financial position date.Management takes into consideration various information including, but not limited to, results of exploration activities conducted to date, estimated future metal prices, and reports and opinions of outside geologists, mine engineers and consultants.If indication of impairment exists, the asset’s recoverable amount is estimated. An impairment loss is recognized when the carrying amount of an asset, or its cash-generating unit, exceeds its recoverable amount. A cash-generating unit is the smallest identifiable group of assets that generates cash inflows that are largely independent of the cash inflows from other assets or groups of assets. Impairment losses are recognized in profit and loss for the period. Although the Company has taken steps to verify title to mineral properties in which it has an interest, these procedures do not guarantee the Company’s title. Such properties may be subject to prior agreements or transfers and title may be affected by undetected defects. Asset Retirement Obligations Asset retirement obligations are recognized when a legal or constructive obligation arises. This liability is recognized at the present value of management’s best estimate.The provision recognized is periodically reviewed and updated based on the facts and circumstances available at the time. Changes to the estimated future costs for operating sites are recognized in the statement of financial position by adjusting both the closure and rehabilitation asset and provision. When the liability is initially recorded the Company capitalizes the cost by increasing the fair value amount of the related long-life assets. Over time, the liability is accreted to its present value each period, and the capitalized cost is amortized on the same basis as the related asset. Upon settlement of the liability, the Company may incur a gain or loss. As at September 30, 2012 and December 31, 2011 the Company does not have any asset retirement obligations. 2.SIGNIFICANT ACCOUNTING POLICIES(continued) Income Taxes The Company follows the asset and liability method of accounting for income taxes. Under this method deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases, and losses carried forward. Deferred tax assets and liabilities are measured using substantively enacted or enacted tax rates that are expected to apply to taxable income in the periods in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the substantive enactment date. Potential deferred income tax assets are not recognized to the extent that they are not considered probable to be realized. Leasehold Improvements Leasehold improvements are recorded at cost and are amortized over their estimated useful life. Asset Leasehold Improvements Basis Straight-line Rate Lesser of estimated useful life and term of lease The Company conducts an annual assessment of the residual balances and useful life being used for leasehold improvements and any changes arising from the assessment are applied by the Company prospectively. Share-Based Compensation Share-based compensation arrangements in which the Company receives goods or services as consideration for its own equity instruments are accounted for as settled share-based payment transactions. If the fair value of the goods or services received cannot be estimated reliably, the share-based payment transaction is measured at the fair value of the equity instruments granted at the date the Company receives the goods or the services. The fair value of options on the date of the grant is recognized as an expense, with a corresponding increase in contributed surplus, over the period that the optionee becomes unconditionally entitled to the options. The amount recognized as an expense is adjusted to reflect the actual number of share options for which the related service and vesting conditions are met. Consideration received on the exercise of share options is recorded as share capital and the related contributed surplus is re-allocated to share capital. Financial Instruments - Recognition and Measurement The Company classifies all financial instruments as held to maturity, available-for-sale, held for trading, loans and receivables or other liabilities. Financial assets classified as held to maturity, loans and other receivables, and other liabilities are measured initially at fair value and subsequently at amortized cost. Available for sale financial instruments are measured at fair value with temporary unrealized gains and losses recorded in other comprehensive income (loss). Realized losses and other than temporary unrealized losses on available-for-sale financial assets are recognized in profit or loss. Instruments classified as held for trading are measured at fair value with unrealized gains and losses recognized in profit or loss. 2.SIGNIFICANT ACCOUNTING POLICIES (continued) Financial Instruments - Recognition and Measurement (continued) The Company has classified its financial instruments as follows: i) Cash and cash equivalents are classified as “Loans and Receivables”. ii) Marketable securities are classified as either “Available-for-sale” or “Held-for-trading”. “Available-for-sale” securities are recorded at fair value with temporary changes in fair value recorded in other comprehensive income. The fair value of marketable securities is obtained by reference to the closing quoted market price on the financial position dates. iii) Receivables and deposits are classified as “Loans and Receivables” and are recorded at their amortized cost. iv) Accounts payable and accrued liabilities are classified as “Financial Liabilities” and are carried at their amortized cost. New Pronouncements A number of new IFRS standards, and amendments to standards and interpretations, are not yet effective for the period ended September 30, 2012, and have not been applied in preparing these condensed consolidated interim financial statements. None of these standards are expected to have a significant effect on the financial statements of the Group. 3.MARKETABLE SECURITIES For the nine months ended September 30, 2012 January 1, 2012 Adjustment September 30, 2012 Fair value to Fair value Fair value Available-for-sale investments Venturi Ventures Inc. $ $ ) $ - Blue Sky Uranium Corp. ) Total marketable securities $ $ ) $ For the year ended December 31, 2011 January 1, 2011 Adjustment December 31, 2011 Fair value to Fair value Fair value Available-for-sale investments Venturi Ventures Inc. $ $ ) $ Blue Sky Uranium Corp. ) Total marketable securities $ $ ) $ As at September 30, 2012, the quoted market value of its investment in Blue Sky Uranium Corp. (“Blue Sky”) common shares was $100,000 (December 31, 2011 $708,333). Due to the continuous decline of Blue Sky share prices, the Company has recorded an impairment of $608,333 in the nine months ended September 30, 2012 ($Nil in the nine months ended September 30, 2011).During the year ended December 31, 2011, the fair value of the Blue Sky 3. MARKETABLE SECURITIES (continued) shares fell by $1,375,000, from $2,083,333 to $708,333, of which $666,667 was recognized as an impairment of marketable securities and $708,333 as a reduction in accumulated other comprehensive income. As the estimated net realizable value of the Company’s investment in Venturi Ventures Inc. common shares at September 30, 2012 was zero dollars, the remaining carrying value of the investment was written off and an impairment of $120 in the nine months ended September 30, 2012 was recorded.In the nine months ended September 30, 2011 there was a decrease in fair value of the Venturi Ventures Inc. shares of $735 and a downward adjustment to fair value of $120 during the twelve months ended December 31, 2011. 4.RECEIVABLES AND PREPAIDS The table below summarizes the receivables and prepaids. September 30, 2012 December 31, 2011 Accrued interest on cash and cash equivalents $ $ Deposit Other receivables Prepaids Total receivables and prepaids $ $ 5.MINERAL PROPERTIES General exploration expenditure for the nine months ended September 30, 2012 amounted to $320,888 and $247,333 in the nine months ended September 30, 2011.There were no mineral property acquisition costs during the same periods. (a) Mel Property: The Company has an undivided 100% interest in the Mel Property situated in the Watson Lake Mining District, Yukon Territory, approximately 80 kilometres east-north-east of the town of Watson Lake.The Company has agreed to pay a royalty of 1% of any Net Smelter Returns from the property to Breakwater Resources Ltd. The Mel Property currently consists of 257 mineral claims, with the main targets being zinc, lead and barite. (b) Barb Property: The wholly-owned property consists of 21 mineral claims situated in the Watson Lake Mining District, Yukon Territory, approximately 100 kilometres north of the town of Watson Lake, with the main targets being zinc, lead and silver. 6.SHARE CAPITAL Authorized - unlimited common shares without par value - 100,000,000 preferred shares without par value Issued and outstanding as at September 30, 2012 – 46,082,413 common shares (a) In February 2012, 24,581 share options were exercised at $0.53 for total proceeds of $13,028 to the Company.In the nine months ended September 30, 2011, 90,755 share options were exercised at prices ranging from $0.53 to $0.96 for total proceeds of $60,587 to the Company. (b)Share options and share-based compensation The Company has established a rolling stock option plan (the “Plan”), in which the maximum number of common shares which can be reserved for issuance under the Plan is 10% of the issued and outstanding shares of the Company. The share options granted are subject to a four-month hold period and exercisable for a period up to ten years. There were no share options granted during the nine months ended September 30, 2012.However, during the nine months ended September 30, 2012, the Company cancelled 17,500 options and a further 729,980 share options expired prior to their exercise. For the nine months ended September 30, 2012 and 2011, the Company did not incur a share-based compensation expense. A summary of the changes in the number of share options outstanding and exercisable for the nine-month period ended September 30, 2012 and the year ended December 31, 2011 are as follows: The weighted average life of the options outstanding as at September 30, 2012 was 2.34 years. 6.SHARE CAPITAL (continued) As at September 30, 2012, the following share options were outstanding: Number of Number of Exercise Price Options Granted Options Vested per share Expiry Date $ November 8, 2012 $ December 12, 2012 $ February 5, 2013 $ February 25, 2014 $ February 26, 2014 $ October 26, 2014 $ November 1, 2015 $ November 8, 2016 7.CAPITAL RISK MANAGEMENT The Company defines capital as the items included in shareholders’ equity. The Company’s objectives in managing capital are to safeguard its ability to continue as a going concern and to provide returns for shareholders and benefits for other stakeholders. To meet these objectives, the Company will ensure it has sufficient cash resources and financial flexibility to pursue future acquisition, exploration and development of mineral properties, and fund potential business acquisitions. To support these objectives, the Company manages its capital structure and makes adjustments to it in light of changes in economic conditions and risk characteristics of underlying assets. To maintain or adjust its capital structure, the Company may attempt to issue new shares, issue new debt, acquire or dispose of assets or adjust the amount of cash and cash equivalents. In order to maximize the exploration and development efforts, the Company does not pay out dividends. The Company is not subject to any externally imposed capital requirements and there has been no change with respect to the overall capital risk management strategy during the nine months ended September 30, 2012. 8.MANAGEMENT OF FINANCIAL RISK The Company’s financial instruments are exposed to certain risks, including currency, credit and metal price risk. Currency Risk:Business is transacted by the Company in a number of currencies. Fluctuations in exchange rates may have a significant effect on the cash flows of the Company.Future changes in exchange rates could materially affect the Company’s results in either a positive or negative direction. 8.MANAGEMENT OF FINANCIAL RISK (continued) The Company has not hedged its exposure to currency fluctuations. The Company is exposed to currency risk through the following assets and liabilities denominated in US dollars (“USD”): September 30, 2012 December 31, 2011 USD USD Cash $ $ Accounts payable and accrued liabilities - ) $ $ Based on the net exposures as at September 30, 2012, and assuming that all other variables remain constant, a 10% depreciation or appreciation of the Canadian dollar against the US dollar would result in a $849 loss or gain in the Company’s profit or loss. Credit Risk: Credit risk is the risk of an unexpected loss should a third party to a financial instrument fail to meet its contractual obligations. The Company limits its exposure to credit loss by placing its cash and cash equivalents with major financial institutions.The Company is subject to credit risk on its cash and cash equivalents and receivables.As at September 30, 2012, the Company had a concentration of credit risk in respect of amounts held by a subsidiary of one Canadian chartered bank of approximately $36,000,000. Market Risk: The Company is exposed to fluctuations in world metal markets prices and to fluctuation in equity prices. Metal markets price risk is defined as the potential adverse impact on earnings and economic value due to commodity price movements and volatilities. The prices of these metals affect the value of the Company and the potential value of its mineral property interest and marketable securities. Equity price risk is defined as the potential adverse impact on the Company’s earnings due to movements in individual equity prices or general movements in the level of the stock market. Liquidity Risk: Liquidity risk is the risk that the Company will not be able to meet its financial obligations as they are due. The Company ensures that there is sufficient capital in order to meet short-term business requirements, after taking into account the Company’s holdings of cash. The Company raises capital through equity issues and its ability to do so is dependent on a number of factors including market acceptance, share price and exploration results. The Company’s cash is primarily invested in bank accounts and guaranteed investment certificates (GIC’s) which are cashable on demand. The Company expects that its cash on hand at September 30, 2012 will provide sufficient financial resources to carry out its operations through the 2012 financial year and also to allow the Company to pursue acquisition opportunities. Interest Risk: The Company’s bank accounts earn interest income at variable rates. The fair value of its cash equivalents is relatively unaffected by changes in short-term interest rates. Changes in interest rates impact the Company primarily on its cash and cash equivalents by changing either their fair value (fixed rate debt) or their future cash flows (variable rate debt). Management does not have a formal policy for determining how much of the Company’s exposure should be to fixed or variable rates. 9.SEGMENTED INFORMATION The Company has determined that it has one reportable segment. The Company's operations are substantially all related to mineral exploration and development activities and, accordingly, has no reportable segmented revenues or operating results. 10.COMMITMENTS The Company has entered into lease agreements for office premises, which expire on January 30, 2013 and February 2, 2016, whereby the Company’s rental obligations at September 30, 2012 are as follows: $ $ The Company has entered into an agreement to sub-lease a portion of its office premises for a term expiring January 30, 2013 for $14,400 per month, for totals of $43,200 in the fourth quarter of 2012 and $14,400 in 2013, in which the sub-tenants are responsible for proportionate shares of rents, real estate taxes, operating costs and utilities.
